UNION PLANTERS CORPORATION

Prospectus for Shares of Common Stock

offered under the

Union Planters Corporation

1998 Stock Incentive Plan For Officers And Employees,

as amended

This prospectus relates to the shares of common stock, par value $5.00 per
share, of Union Planters Corporation that may be offered and sold by Union
Planters pursuant to the Union Planters Corporation 1998 Stock Incentive Plan
for Officers and Employees, as amended on October 21, 1999.

Non-executive officers and key employees of Union Planters and its subsidiaries
may be granted options to purchase shares of Union Planters

= common stock pursuant to the plan. Union Planters has registered a total of
5,000,000 shares of common stock for sale under the plan. As of October 21,
1999, options to purchase a total of 2,700,000 shares were outstanding or had
been exercised under the plan, and a total of 2,300,000 shares were available
for future option grants under the plan.



Union Planters common stock is listed on the New York Stock Exchange, where it
is traded under the symbol "UPC". You are encouraged to check the current market
price for our common stock.

You should keep this document, and any updates to this document Union Planters
provides you, for future reference. If you misplace or discard this document, or
do not have a copy of this document when Union Planters provides you with an
update, you may obtain an additional copy of this document, together with any
current updates, from Union Planters by written request.

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.

Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of the shares of Union Planters common
stock or determined if this prospectus is truthful or complete. Any
representation to the contrary is a criminal offense.

The date of this prospectus is October 21, 1999.

_________________________________________________

This prospectus supercedes our prospectus, dated November 17, 1998, with respect
to any options granted under the plan after October 21, 1999.



 

TABLE OF CONTENTS



 

Documents Incorporated by Reference and Additional Information

The Company

General Information Regarding the Plan

Appendix

 

DOCUMENTS INCORPORATED BY REFERENCE

AND ADDITIONAL INFORMATION

Union Planters files annual, quarterly and special reports, proxy statements and
other information with the Securities and Exchange Commission. The public may
read and copy any reports, statements or other information Union Planters files
at the SEC's public reference room at 450 Fifth Street, N.W., Washington, D.C.
20549. Information on the operation of the public reference room can be obtained
by calling the SEC at 1-800-SEC-0330. Union Planters

= SEC filings are also available to the public at the Internet site maintained
by the SEC at http://www.sec.gov.



The SEC allows us to "incorporate by reference" information into this document,
which means that we can disclose important information to you by referring you
to another document filed separately with the SEC. The information incorporated
by reference is deemed to be part of this document, except for any information
superseded by information in this document. This document incorporates by
reference the documents set forth below that we have previously filed with the
SEC. These documents contain important information about our company and its
financial performance.

The following documents are incorporated by reference into this document and are
deemed to be a part of this prospectus:

1. Union Planters Corporation

=s Annual Report on Form 10-K for the year ended December 31, 1998 (provided
that any information included or incorporated by reference in response to Items
402(a)(8), (i), (k), or (l) of Regulation S-K of the Securities and Exchange
Commission shall not be deemed to be incorporated herein and is not part of the
Registration Statement);



2. Union Planters Corporation

=s Current Reports on Form 8-K dated January 21, 1999 (filed January 22, 1999),
dated April 15, 1999 (filed April 15, 1999), and dated July 15, 1999 (filed July
15, 1999);



3. Union Planters Corporation

=s Quarterly Reports on Form 10-Q for the quarter ended March 31, 1999 and the
quarter ended June 30, 1999;



4. The description of the current management and Board of Directors of Union
Planters Corporation contained in the Proxy Statement of Union Planters
Corporation filed pursuant to Section 14(a) of the Securities Exchange Act of
1934 for Union Planters Corporation

=s Annual Meeting of Shareholders held on April 15, 1999;



5. The description of Union Planters Corporation

=s common stock contained in Union Planters Corporation=s Registration Statement
under Section 12(b) of the Securities Exchange Act of 1934 and any amendment or
report filed for the purpose of updating such description; and





6. The description of Union Planters Corporation

=s Preferred Share Purchase Rights set forth in Union Planters Corporation=s
Registration Statement filed on Form 8-A dated and filed January 22, 1999 (SEC
File No. 001-10160).



All other documents subsequently filed by Union Planters pursuant to Section
13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934 prior to the
filing of a post-effective amendment which indicates that all securities offered
have been sold or which deregisters all securities then remaining unsold, shall
be deemed to be incorporated by reference in this document and to be a part of
this document from the date of filing of such documents.

Statements contained in this document or a document incorporated in this
document by reference may be modified or superseded by statements contained in
subsequently filed documents that are incorporated in this document by
reference. Any statement so modified or superseded will not be deemed, except as
so modified or superseded, to constitute a part of this prospectus.

Union Planters will provide without charge to each person participating in the
plan, upon written or oral request,

(1) a copy of any and all of the documents incorporated by reference in this
prospectus, except for the exhibits to such documents unless such exhibits are
specifically incorporated by reference into such documents, and

(2) a copy of Union Planters

= most recent annual report to shareholders .



Requests for such copies should be directed to E. James House, Jr., Manager,
Legal Division, Union Planters Corporation, 7130 Goodlett Farms Parkway,
Memphis, Tennessee 38018; telephone (901) 580-6596.

Union Planters has not authorized anyone to provide you with any information
other than the information included in this document and the documents referred
to in this prospectus. If someone provides you with other information, you
should not rely on it as being authorized by Union Planters.

Neither the delivery of the prospectus nor any sale of shares under this
prospectus shall, under any circumstances, create an implication that there has
been no change in the facts contained in this prospectus since the date of this
prospectus.

This prospectus does not constitute an offer to sell, or a solicitation of an
offer to buy, the securities covered by this prospectus in any state to any
person to whom it is unlawful to make such offer or solicitation in such state.

 

THE COMPANY

Union Planters Corporation is the issuer of the shares of common stock offered
under the Union Planters Corporation 1998 Stock Incentive Plan for Officers and
Employees, as amended. Union Planters is a Tennessee corporation. Its principal
executive offices are located at 7130 Goodlett Farms Parkway, Memphis, Tennessee
38018; and the Company

=s telephone number at this location is (901) 580-6596.



Additional information regarding Union Planters, the Plan and the administrators
of the Plan can be obtained by contacting Union Planters, attention: E. James
House, Jr., Secretary and Manager of the Legal Department.

 

GENERAL INFORMATION REGARDING THE PLAN

General information regarding the plan, including information regarding

<

the plan=s general nature and purpose,



<

its duration,



<

the administrators of the Plan, and



<

the circumstances under which the Plan can be modified or will terminate



is found in the text of the Plan, which is attached as Appendix A. Holders of
options granted under the Plan should also consult the text of their individual
option grants for the additional terms and conditions that apply to their
specific options. Your individual option grant will show the number of shares
the you can acquire by exercising your option, the price you will be required to
pay to exercise the option and acquire shares, when you will be able to exercise
your option, and when your option will terminate.

Union Planters believes that the Plan is not subject to any provisions of the
Employee Retirement Income Security Act of 1974, as amended. The Plan is not
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended.

The shares of the Company

=s Common Stock that may be issued pursuant to the grant or exercise of options
granted under the Plan may be either authorized but unissued shares or
reacquired shares.



Restrictions on Resale

Union Planters has filed registration statements with the Securities and
Exchange Commission to register the shares of common stock offered by Union
Planters under the plan. If a participant in the plan is not an "affiliate" of
Union Planters, he or she may resell shares of Union Planters common stock
acquired under the Plan without restriction. If a participant is an "affiliate"
of Union Planters, he or she may resell the stock acquired under the Plan only

<

in compliance with the provisions of Rule 144 under the Securities Act of 1933,
or



<

pursuant to a separate registration for the sale of such shares.



Please note that the registration statement Union Planters has filed covers only
offers and sales by Union Planters of shares of common stock pursuant to the
grant or exercise of stock options granted under the Plan. It does not cover any
reoffer or resale of common stock acquired by exercising an option granted under
the Plan.

In general, Rule 144 contains limits on the amount of shares that can be sold
and the manner in which they may be sold, and requires the filing of a notice
with the of the Securities Exchange Commission. To comply with the volume
requirements, the total number of shares an "affiliate" is entitled to sell
pursuant to Rule 144 within any three-month period (including shares of stock
received other than pursuant to the Plan) can not exceed the greater of

(i) 1% of the then-outstanding shares of Union Planters common stock,

(ii) the average weekly reported trading volume of the stock on all national
securities exchanges and/or reported through the automated quotation system of a
registered securities association during the four calendar weeks preceding the
sale, or

(iii) the average weekly trading volume of the stock reported through the
consolidated transaction reporting system contemplated by Rule 11Aa3-1 under the
Securities Exchange Act or 1934 during the four calendar weeks preceding the
sale.

Federal Income Tax Effects

All of the options that may be granted under the plan will be nonstatutory stock
options. Under present federal income tax regulations, there will be no federal
income tax consequences to either Union Planters or the participant upon the
grant of a non-discounted nonstatutory stock option ("NSO"). However, the
participant will realize ordinary income on the exercise of such an NSO in an
amount equal to the excess of the fair market value of the stock acquired upon
the exercise of such option over the exercise price, and Union Planters will
receive a corresponding deduction (subject to the provisions of Section 162(m)
of the Code). The gain or loss realized upon the subsequent disposition by the
participant of the stock will constitute a capital gain or loss, which will be
long-term or short-term depending on how long such shares were held.

State Tax Consequences

This Prospectus does not address the state income and other tax consequences of
participation in the Plan.

 

 

Appendix A



UNION PLANTERS CORPORATION

1998 STOCK INCENTIVE PLAN

FOR OFFICERS AND EMPLOYEES,

AS AMENDED



1. Definitions. In this Plan, except where the context otherwise indicates, the
following definitions apply:



1.1 "Agreement" means the Notice of Grant of Stock Options and Option Agreement.



1.2 "Board" means the Board of Directors of the Company.



1.3 "Change in Control" shall mean the occurrence of any of the following
events:



1.3.1 The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
of 25% or more of either (a) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (b) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection 1.3.1, the
following acquisitions shall not constitute a Change in Control: (w) any
acquisition directly from the Company, (x) any acquisition by the Company, (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (z)
any acquisition by any Person pursuant to a transaction which complies with
clauses 1.3.3.3, 1.3.3.2, and 1.3.3.3 of subsection 1.3.3 of this Section; or



1.3.2 Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or



1.3.3 Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination,



1.3.3.1 all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and



1.3.3.2 no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and



1.3.3.3 at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.



1.4 "Code" means the Internal Revenue Code of 1986, as amended.



1.5 "Committee" means the committee referred to in Section 3. Unless otherwise
determined by the Board, the Stock Option Committee of the Board shall be the
Committee.



1.6 "Common Stock" means the authorized but unissued common stock, par value $5,
of the Company.



1.7 "Company" means Union Planters Corporation.



1.8 "Date of Exercise" means the date on which the Company receives notice
pursuant to Section 8 of the exercise of an Option.



1.9 "Date of Grant" means the date on which an Option is granted or awarded by
the action of the Committee.



1.10 "Disability" shall mean a mental or physical disability as determined by
the Committee in accordance with standards and procedures similar to those under
the Company's employee long-term disability plan, if any. At any time that the
Company does not maintain such a long-term disability plan, Disability shall
mean the inability of an Optionee, as determined by the Committee, to
substantially perform such Optionee's regular duties and responsibilities due to
a medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six (6) consecutive months.



1.11 "Employee" means any person determined by the Committee to be an employee
of the Company or any Subsidiary.



1.12 "Exchange Act" means the Securities Exchange Act of 1934, as amended.



1.13 "Fair Market Value" of a share of Common Stock as of any date means the
amount equal to the closing price on such date for a share of Common Stock on
the New York Stock Exchange as reported in The Wall Street Journal or, in the
absence of reported sales on such date, the closing price on the immediately
preceding date on which sales were reported, or, if the Common Stock is not
traded on the New York Stock Exchange, then the Fair Market Value of such Common
Stock as determined by the Committee pursuant to a reasonable method adopted in
good faith for such purpose.



1.14 "Nonstatutory Stock Option" means an Option which is not an Incentive Stock
Option as defined under Section 422 of the Code.



1.15 "Normal Retirement Age" means retirement at age 60 with at least 20 years
of service (i.e., 20 calendar years of employment each with 1000 hours or more
of service).



1.16 "Officer" means any person who is an officer of the Company or any
Subsidiary.



1.17 "Option" means the right to purchase from the Company a specified number of
shares of Common Stock, which right shall be designated as a Nonstatutory Stock
Option.



1.18 "Option Date of Expiration" means the date on which the Option shall
expire, which shall be the earliest of the following events:



1.18.1 upon termination of the Optionee's employment (at any time) by reason of
Termination for Cause;



1.18.2 thirty days following termination of the Optionee's employment other than
by reason of death or disability; or



1.18.3 ninety days after termination of the Optionee's employment by reason of
death or disability.



1.19 "Optionee" means an Employee or Officer to whom an Option has been granted
or awarded (as identified in the Agreement).



1.20 "Option Period" means the term of the Option as established by the
Committee and set forth in the Agreement.



1.21 "Option Price" means the price per share at which an Option may be
exercised (as indicated in United States dollar amount per share of Common Stock
in the Agreement).



1.22 "Option Shares" means the shares of Common Stock subject to the Option set
forth in the Agreement.



1.23 "Plan" means the Union Planters Corporation 1998 Stock Incentive Plan for
Officers and Employees, as amended.



1.24 "Subsidiary" means a corporation of which at least 50 percent of the total
combined voting power of all classes of stock is held by the Company, either
directly or through one or more other Subsidiaries.



1.25 "Termination for Cause" shall mean a termination of the Optionee's
employment because the Optionee engages in theft, fraud, or embezzlement causing
significant damage to Company. The determination of theft, fraud, or
embezzlement will be made by the Company Board in good faith, but such
determination does not require an actual criminal indictment or conviction prior
to or after such decision.



1.26 "Voting Stock" shall mean that class (or classes) of common stock of the
Company entitled to vote in the election of the Company's directors.



2. Purpose. The purpose of the Plan is to provide a means to attract able
persons to remain in or to enter the employ of the Company or a Subsidiary and
to provide a means whereby the officers and employees can acquire and maintain
stock ownership, thereby strengthening their concern for the long-term welfare
of the Company.



3. Administration. The Plan shall be administered by the Committee, which shall
be appointed by the Board and consist of two or more members of the Board. It is
intended that the directors appointed to serve on the Committee shall be
"non-employee directors" (within the meaning of Rule 16b-3 promulgated under the
Exchange Act) and "outside directors" (within the meaning of Code Section 162(m)
and the regulations thereunder). However, the mere fact that a Committee member
shall fail to qualify under either of the foregoing requirements shall not
invalidate any Option granted by the Committee which Option is otherwise validly
granted under the Plan. The Board shall have the power to fill vacancies on the
Committee or to replace members of the Committee with other members of the Board
at any time. In addition to any other powers granted to the Committee, it shall
have the following powers subject to the express provisions of the Plan:



3.1 subject to the provisions of Sections 4, 6, 7, and 8, to determine in its
sole discretion the Employees and Officers to whom Options shall be granted or
awarded under the Plan, the number of shares which shall be subject to each
Option, the terms upon which, the times at which, and the periods within which
such Options may be acquired and exercised;



3.2 to grant Options to Employees and Officers selected by the Committee in its
sole discretion;



3.3 to determine all other terms and provisions of each Agreement, which need
not be identical;



3.4 to construe and interpret the Agreements and the Plan;



3.5 to require, whether or not provided for in the pertinent Agreement, of any
person acquiring or exercising an Option, at the time of such exercise or
acquisition, the making of any representations or agreements which the Committee
may deem necessary or advisable in order to comply with the securities and tax
laws of the United States or of any state; and



3.6 to make all other determinations and take all other actions necessary or
advisable for the administration of the Plan.



Any determinations or actions made or taken by the Committee pursuant to this
Section shall be binding and final.



4. Eligibility. Participants in the Plan shall be Officers (except executive
officers as designated for proxy statement purposes) and full time or part time
Employees in good standing on the date of grant.



5. Stock Subject to the Plan. There is hereby reserved for issuance upon the
exercise of Options granted under the Plan an aggregate of 5,000,000 shares of
Common Stock. If an Option granted under the Plan expires or terminates for any
reason without having been fully exercised, the unpurchased shares of Common
Stock which had been subject to such Option at the time of its expiration or
termination shall become available for awards by the Committee of other Options
under the Plan. The total number of shares of Common Stock available to grant to
any one Optionee will not exceed 20% of the total shares available for grant.



6. Grant of Option. Pursuant to and subject to the terms of this Plan, the
Company hereby grants to the Optionee, the Option to purchase from the Company
that number of shares identified as the Option Shares in the Agreement,
exercisable at the Option Price as provided in the Agreement.



7. Option Terms. Each Option grant shall be evidenced by an Agreement, which
shall indicate the Option Price and number of Options subject to the grant and
the applicable vesting schedule.



7.1 Type of Option. Each Option grant is intended to be a Nonstatutory Stock
Option.



7.2 Option Price. The Option Price shall be determined by the Committee and
stated in the Agreement. In no event shall the Option Price be less than the
greater of the Fair Market Value of the Common Stock determined as of the Date
of Grant or the par value of the Common Stock.



7.3 Option Period. Except as provided in Sections 7.4 and 11, the option
expiration and vesting periods shall be determined by the Committee and
specifically set forth in the Agreement; provided, however, that an Option shall
not be exercisable after ten years from the Date of Grant.



7.4 Vesting in Certain Events. Notwithstanding any other provision herein to the
contrary, in the event of a Change in Control of the Company all Option granted
under the Plan shall be fully vested. In the event of death, disability, or
Normal Retirement of an Optionee; or the termination of the Optionee's
employment by the Corporation and Subsidiaries due to a reduction in workforce
authorized by the Board entailing the elimination of Optionee

=s position with the Corporation and its Subsidiaries, all Options granted to
such Optionee shall be fully vested.





8. Exercise of Options. An Option shall be exercised by the delivery to the
Company of a written notice of the exercise, in such form as the Committee may
prescribe, accompanied by full payment of the Option Price with respect to the
shares for which the Option is exercised. At the time of exercise, all vested
Options must be exercised. A partial exercise of vested Options will not be
allowed. The Company will make every effort to complete the exercise in a timely
manner; however, the Company will be allowed five business days to initiate the
transaction and ten business days to complete the transaction. This period will
begin on the date of receipt of written notice by the Company's designated
option administrators. Until the Committee notifies the Optionee to the
contrary, the form attached to the Agreement as Exhibit A shall be used to
exercise the Option.



9. Payment of the Option Price. The Optionee, upon exercise of the Option, shall
pay the Option Price in United States Dollars.



10. Nontransferability. The Option shall only be assignable or transferable by
the Optionee with written consent of the Committee. In the event of the
assignment or transfer of the Option, the assignee or transferee shall be
subject to the terms and conditions of the Option as evidenced by this Plan
which would otherwise apply to the Optionee. The Option shall not be assignable
or transferable by such assignee or transferee other than by will or by the laws
of descent and distribution, and is exercisable during such individual's
lifetime only by such individual.





110 Death of Optionee. Upon the death of an Optionee, any Option held by the
Optionee on the date of death may be exercised by the Optionee's estate or by a
person who acquires the legal right to exercise such Option by bequest or
inheritance or otherwise, provided that such exercise occurs within ninety days
following date of death and within the remaining term of the Option. The
provisions of this Section shall apply notwithstanding the fact that the
Optionee's employment may have terminated prior to death.





12. Withholding Taxes. Whenever the Company proposes or is required to issue or
transfer shares of Common Stock under the Plan, the Company shall have the right
to require the Optionee to remit to the Company cash in an amount sufficient to
satisfy any federal, state and/or local withholding tax requirements prior to
the delivery of any certificate or certificates for such shares. Alternatively,
the Company may issue or transfer such shares of Common Stock net of the number
of shares sufficient to satisfy the minimum required withholding tax
requirements. For withholding tax purposes, the shares of Common Stock shall be
valued at Fair Market Value as of the date of exercise.



13. Capital Adjustments. The number of unexercised Option Shares and the Option
Price shall be subject to an equitable adjustment, as determined by the
Committee, to reflect any stock dividend, stock split, or share combination, and
shall be subject to such adjustment as the Committee may deem appropriate to
reflect any exchange of shares, recapitalization, merger, consolidation,
separation, reorganization, liquidation, or the like, of or by the Company. Any
adjustment determined to be appropriate by the Committee pursuant to this
Section 13 shall be conclusive and shall be binding upon the Optionee.



14. Termination or Amendment. The Board shall have the power to terminate the
Plan and to amend it in any respect. Unless required by applicable law or
governmental regulations, no termination or amendment of the Plan shall
adversely affect the rights or obligations of any Optionee without his consent.



15. Rights as Stockholder. The Optionee shall have no rights as a stockholder
with respect to any shares of Common Stock subject to the Option until and
unless a certificate or certificates representing such shares are issued to the
Optionee pursuant to the Agreement. Except as provided under Section 13, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.



16. Subject to Plan. Any Option granted under the Plan and the exercise thereof
shall be subject to the terms and conditions of the Plan. In addition, any such
Option shall be subject to any rules and regulations promulgated by the
Committee.



17. Term of the Plan. Unless sooner terminated by the Board pursuant to Section
14, the Plan shall terminate on the date ten years after its adoption by the
Board, and no Options may be granted after termination. The termination of the
Plan shall not terminate or otherwise affect the validity of any Option
outstanding on the date of termination.



18. Indemnification of Committee. In addition to such other rights of
indemnification as they may have as Directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against the
reasonable expenses, including attorneys' fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Option granted or awarded hereunder, and against all amounts
reasonably paid by them in settlement thereof or paid by them in satisfaction of
a judgment in any such action, suit or proceeding, if such members acted in good
faith and in a manner which they believed to be in, and not opposed to, the best
interests of the Company.



19. General Provisions.



19.1 The establishment of the Plan shall not confer upon any Employee or Officer
any legal or equitable right against the Company or the Committee except as
expressly provided in the Plan.



19.2 The Plan does not constitute inducement or consideration for the employment
of any Employee or Officer, nor is it a contract between the Company and any
Employee or Officer. Participation in the Plan shall not give any Employee or
Officer any right to be retained in the employ of the Company. The Company
retains the right to hire and discharge any Employee or Officer at any time,
with or without cause, as if the Plan had never been adopted.



19.3 The interests of any Employee or Officer under the Plan are not subject to
the claims of creditors and may not in any way be assigned, alienated, or
encumbered.



19.4 The Plan shall be governed, construed, and administered in accordance with
the laws of the state of Tennessee.



19.5 Each award under the Plan shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body, or (iii) an agreement by the
Optionee with respect to the disposition of shares of Common Stock is necessary
or desirable as a condition of, or in connection with, the granting of such
award or the issue or purchase of shares of Common Stock thereunder, such award
may not be consummated in whole or in part unless such listing, registration,
qualification, consent, approval, or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.



ORIGINAL PLAN APPROVAL: Approved by Salary and Benefits Committee on October 14,
1998; ratified by Board of Directors on October 15, 1998



AMENDED PLAN APPROVAL: Approved by Salary and Benefits Committee on October 21,
1999; ratified by Board of Directors on October 21, 1999



 

 